Citation Nr: 1241081	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a mood disorder with mixed features.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran had periods of active duty for training and inactive duty training as a member of the Army Reserve/National Guard between August 1972 and October 1993

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA treatment records not found within the physical claims folder.  The RO's September 2012 supplemental statement of the case (SSOC), however, reflects that it considered this evidence.  A remand for RO consideration of this evidence is therefore unnecessary. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's mood disorder is manifested by nightmares, some anxiety, and a depressed mood, but is without symptoms such as social isolation, impaired judgment or impulse control, or disturbances in mood or motivation. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a mood disorder with mixed features have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2006 and July 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in August 2012.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an increased rating for his mood disorder with mixed features.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's mood disorder is rated under Diagnostic Code 9435, for mood disorders, which utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9435.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board also notes that the Veteran has been diagnosed with a variety of psychiatric disabilities, including posttraumatic stress disorder (PTSD), anxiety, and depression.  Service connection has not been awarded for these disabilities.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the extent possible as indicated by the medical evidence of record, the Board will consider only that degree of disability resulting from the Veteran's service-connected mood disorder in adjudicating this appeal.  

A service connection claim for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and/or anxiety disorder, was received in January 2006.  That same month, he was seen by a VA physician who concluded the Veteran did not warrant a "clear diagnosis of PTSD" as resulting from service, and that he was seeking compensation.  Prior VA treatment records reflect the Veteran's reports of experiencing sexual abuse during childhood, as well as physical abuse from his father and grandfather.  The examiner did not consider the Veteran's PTSD claim to be legitimate.  

A VA psychiatric examination was afforded the Veteran in October 2008.  He claimed PTSD and anxiety related to his right elbow injury and related mistreatment during service.  During his examination, however, the Veteran expressed anxiety and other psychiatric symptoms regarding his childhood sexual trauma.  Current symptoms reported by the Veteran included nightmares, a depressed mood, and anxiety related to financial issues.  He was currently married to his wife of over 30 years, and reported an active social life.  On objective evaluation he was alert and oriented to person, place, and time.  His speech was vague and tangential, but was otherwise within normal limits.  He denied any hallucinations or delusions, or homicidal or suicidal thoughts or plans.  Some forgetfulness was reported.  No obsessive or ritualistic behaviors were noted, and his impulse control was within normal limits.  No angry outbursts were noted.  The examiner found the Veteran to be an unreliable historian of below average intelligence.  Nevertheless, his anxiety and sadness appeared to be genuine, and likely related to his childhood traumas.  A mood disorder with mixed features was diagnosed.  A Global Assessment of Functioning (GAF) score was not provided at that time.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Most recently, the Veteran underwent VA psychiatric examination in August 2012.  He was noted to be continuing to receive VA outpatient treatment and medication to control his psychiatric disability.  He continued to live with his wife of 48 years, and maintained contact with his adult daughter.  He described his marriage as strong and his relationship with his daughter as good.  His hobbies included fishing, woodworking, and welding.  He reported that he socialized in his community, and went out to eat on occasion.  He was not currently employed, but had worked as a welder for many years prior to 1998, when he quit work.  His reported symptoms included a depressed mood, anxiety, panic attacks occurring weekly or less often, and mild memory loss.  On objective evaluation, the Veteran was alert and oriented.  His appearance and personal hygiene were adequate.  He reported his concentration, memory, and attention were poor, and his mood was anxious and nervous.  He denied any suicidal or homicidal thoughts or plans.  No legal difficulties, drug or alcohol abuse, or behavioral issues were noted.  The Veteran did not display delusions, psychosis, or hallucinations.  The examiner stated that the Veteran's psychiatric disability resulted in mild impairment, and did not prevent him from returning to employment.  He was found competent to manage his financial benefits.  A mood disorder with mixed features was diagnosed, and a current GAF score of 65 was assigned.  A GAF of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The Veteran has also received recurrent VA outpatient treatment during the pendency of this appeal.  He has participated in both individual and group counseling sessions.  His diagnoses have included anxiety disorder, PTSD, and depression.  He has consistently reported nightmares and disturbed sleep, depressed moods, occasional panic attacks, and occasional anhedonia and dysphoria.  He has also denied crying spells, a sense of hopelessness, or homicidal or suicidal thoughts or plans.  He has reported that while he is not currently employed, he enjoys working in his shop, doing odd jobs in his neighborhood, and socializing with his wife and daughter.  He has reported that he enjoys welding and woodworking in his spare time.  In November 2010, the Veteran reported nightmares related to "things he saw in the war."  The Board notes that the Veteran has no confirmed service in combat or in a combat theater.  His GAF score has ranged between 52 in January and April 2008, to 65 in October 2009, based on a primary diagnosis of PTSD.  Most recently, his GAF score was 63 in January 2012.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent, as the Veteran has not displayed symptomatology suggesting a 50 percent rating or higher is warranted.  According to the most recent VA examination report, dated in August 2012, his symptomatology results in no more than mild impairment.  The medical record also does not indicate he exhibits a flattened affect or circumstantial, circumlocutory, or stereotyped speech, as the Veteran has been able to communicate in a generally normal fashion.  While he has reported panic attacks, these do not occur more than once a week.  He has also not displayed unusual difficulty understanding complex commands, and he has not displayed significant impairment of short and long-term memory.  His judgment has not been impaired, as he has no history of legal difficulties, impaired impulse control, violent outbursts, or similar episodes.  He has consistently denied any recent history of suicidal or homicidal thoughts or plans.  His thought processes and cognitive functioning have also been within normal limits.  The Board also notes that the Veteran has remained married to his wife of many years, and reports socializing with friends in his community.  He has also stated that he partakes in fishing and other recreational hobbies.  Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent for the Veteran's mood disorder, to include entitlement to disability ratings of 50, 70, or 100 percent.  Furthermore, the Board concludes that, as the Veteran has displayed an essentially similar level of impairment since the initiation of this appeal, a staged rating is not warranted for any period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 119.  

The Board is cognizant of the Veteran's contentions that his mood disorder results in a level of impairment which warrants an increased disability rating.  Despite being a layperson, the Veteran is competent to report such observable symptomatology as his psychiatric symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board notes, however, that several examiners have noted that the Veteran appears motivated chiefly by the desire to obtain additional financial compensation.  He has also reported nightmares regarding "things [he] saw in the war", although the Board notes he does not have any confirmed combat exposure or service in a theater of war.  This suggests his credibility is questionable.  Additionally, even presuming the Veteran's assertions to be credible, the Board finds these statements to be of lesser probative value as compared to the VA examination reports and treatment records, rendered by objective examiners with expertise in assessing psychiatric impairment.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran ceased working for reasons unrelated to his mood disorder, and has not required extended hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 30 percent for the Veteran's service-connected mood disability with mixed features, and the claim on appeal must be denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent for a mood disorder is denied.  


REMAND

The Veteran seeks a TDIU.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Eligibility for a TDIU under 38 C.F.R. § 4.16(a) requires, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

According to the most recent VA examination report of record, dated in August 2012, the Veteran is not rendered unemployable due to his service-connected mood disorder with mixed features.  The Board notes, however, that the Veteran has also been awarded service connection for a history of a right elbow fracture of the olecranon spur, with carpal tunnel syndrome, for which he has been awarded a 40 percent disability rating.  Additionally, the Veteran has been granted service connection for a mood disorder as secondary to his service-connected right elbow disability, indicating that both his right elbow disability and mood disorder arise from a common etiology or single accident.  See 38 C.F.R. § 4.16(a).  His combined rating is 60 percent.  The August 2012 examination report and opinion does not reflect consideration of all the Veteran's service-connected disabilities in determining his employability.  The Veteran has stated that his right elbow disability resulted in him discontinuing his prior employment as a welder, as he was no longer able to hold a welding torch and other tools with his right upper extremity.  The Board notes that the Veteran is right-hand dominant.  Additionally, he is competent to testify regarding such observable symptomatology as joint pain and weakness of the right upper extremity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In light of the above, the Board finds that the Veteran's contentions, as well as the remainder of the evidence of record, are sufficient to trigger VA's duty to provide a medical examination.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination or social and industrial survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be provided to the examiner for review in conjunction with the examination, and such review must be noted in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (a mood disorder with mixed features and residuals of a right elbow fracture, with carpal tunnel syndrome), both singly and jointly, on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation in light of his employment history, educational and vocational attainment, and all related factors.  All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


